Citation Nr: 0817436	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

Whether the appellant should be recognized as the surviving 
spouse of the veteran for the purpose of VA death benefits.  




ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  He died in January 2004.  The appellant is the 
veteran's ex-spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In December 2007, the appellant cancelled her request for a 
hearing before the Board.  


FINDING OF FACT

The veteran and the appellant were married in May 1970 and 
they were divorced at the time of the veteran's death in 
January 2004.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for the purpose of VA death benefits.  38 
U.S.C.A. §§ 101(2) (West 2002); 38 C.F.R. §§ 3.50, 3.54 
(2007).  




Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- adjudication VCAA notice by letter, 
dated in April 2005.  Although that letter incorrectly 
supposed that the appellant was the adopted child of the 
veteran, it was subsequently clarified that she was 
contending that she was the surviving spouse of the veteran.  
The appellant was notified of the evidence needed to 
substantiate her claim, namely, evidence that she was still 
married to the veteran at the time of his death.  

The appellant was informed that VA would obtain records from 
other Federal agencies and that she could records not in the 
custody of a Federal agency or authorize VA to obtain the 
records on her behalf.  She was asked to submit evidence that 
would include evidence in her possession that pertained to 
the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).  

To the extent that the VCAA notice did not include the 
provisions for the effective date or for the degree of 
disability assignable, as the claim is denied no effective 
date or disability rating can be awarded as a matter of law 
and therefore there is no possibility of any prejudice to the 
appellant with respect to this content error. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there are no additional records 
to obtain, no further assistance to the appellant is required 
to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran and the appellant were 
married in May 1970.  

In May 1996, the veteran stated that he had divorced the 
appellant in December 1995.  

In July 1996, the veteran indicated that his marriage to the 
appellant had ended in 1994.  

VA records show that in October 2002 the veteran's wife, not 
the appellant, died.  In March 2003, the veteran was living 
at a care center and was accompanied to his appointment by 
his "ex-wife."  

In VA From 21-4142, Authorization for Consent to Release 
Information, in June 2003, the appellant indicated that she 
was the veteran's ex-wife.  

In June 2003, the veteran stated that he was widowed. 

A death certificate shows that the veteran died in January 
2004 and that he was widowed.  

In VA Form 21-534, Application for Dependency and Indemnity 
Compensation, in April 2005, the appellant indicated that she 
had married the veteran in 1970 and that the marriage had 
terminated on his death in January 2004.  It was also 
indicated that the veteran had been married twice.  

In VA From 21-4142, Authorization for Consent to Release 
Information, in May 2005, the appellant described her 
relationship to the veteran as being his divorced spouse.  

In the appellant's July 2005 notice of disagreement she 
reported that she had never remarried, had never lived with 
anyone else, and had never had anyone else live with her 
other than her children or grandchildren.  She had done her 
best to take care of the veteran during the end of his 
remaining years.  She noted that medical records confirmed 
that she had provided care for the veteran.  

In VA Form 9 in May 2006 the appellant stated that she had 
never remarried and had never lived with anyone but 
grandchildren.  



Analysis

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried. 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b)(1). 

It is undisputed that the veteran and the appellant were 
married in May 1970.  
The only evidence showing the appellant was still married to 
the veteran at his death is her VA Form 21-534, Application 
for Dependency and Indemnity Compensation, in April 2005, in 
which she indicated that she had married the veteran in 1970 
and that the marriage had terminated on his death in January 
2004.  

However, the record is otherwise clear that although married 
in May 1970, she and the veteran were subsequently divorced 
in 1994 or 1995.  Following their divorce, and after the 
death of his second wife, the veteran and the appellant never 
remarried.  And it is not contended that they had a common 
law marriage, and even if such arrangement existed, an 
informal or common law marriage, is not recognized as a valid 
marriage by the State of Arizona, where they resided.  
Ariz. Rev. Stat., Title 25, § 25-111. 

The record shows that veteran and appellant were divorced 
when the veteran died.  Therefore, recognition of the 
appellant as the surviving spouse of the veteran for the 
purpose of VA death benefits is not established. 





ORDER

The appeal to recognize the appellant as the veteran's 
surviving spouse for the purpose of VA death benefits is 
denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


